Title: From Thomas Jefferson to United States House of Representatives, 20 September 1807
From: Jefferson, Thomas
To: United States House of Representatives


                        
                            
                                September 20, 1807
                            
                        
                        It is with satisfaction I inform you that the treasons & misdemeanors meditated & prepared by Aaron Burr
                            & his accomplices were finally supprressed, & chiefly by the exertions of our faithful fellow citizens, who when
                            apprised that enterprises were meditated against their country & it’s lawful authorities, stepped forward with
                            promptitude in the several places where these designs were in preparation & crushed them before they had reached the
                            point where a regular military force was provided to repel them. I have thought it my duty to collect & lay before you
                            such evidence of these transactions as could be obtained voluntarily. the principal leader of this conspiracy with some of
                            his most prominent accomplices were apprehended under the executive authority, and  delivered to the judiciary department
                            to which the duties of trial & punishment belong. substantial evidence was exhibited that treason & high misdemeanor
                            were intended, and prepared, and probable grounds that overt acts had been committed & could be proved if time &
                            process were allowed to do it. no time was taken, no process issued, the criminals were not held to trial, but were
                            discharged by the judicial authority. in the district of Columbia, the judges of the territory, to whom two of them had
                            been delivered, were proceeding in their duty to put them into a course for legal trial. but they were taken out of their
                            hands by superior authority, and discharged without trial. if such be the law, the legislature will consider whether it
                            shd not be amended: if it be not the law, they alone can take measures for ensuring a more correct administration of it
                            in future. in the present state of things the highest order of crimes is encouraged by this example of impunity.
                        On the other hand complaints have been heard that some of our citizens in the civil & some in the military
                            line, in their uninformed zeal for bringing the offenders to legal punishment, have overstepped the limits of the law, and
                            taken unauthorised measures to obstruct the course of those who were preparing to overturn both law & government. if
                            these complaints be founded, the law is open, and the culprits placed at liberty to prosecute those who took irregular
                            methods to defeat their designs. honest juries considering their merits, and the motives of those against whom they
                            complain, will do what is right between them.
                    